WYNNE, Judge
(concurring in result):
I join the majority in affording relief to the appellant. I believe their analysis is also correct under military law, as we know it, and I do not criticize them for applying it. See United States v. Allbery, 44 M.J. 226 (1996). I do not join in the application of this law to the present case, however, because I do not believe it is in accord with the spirit or the letter of a recent decision from our highest court. In light of the wisdom contained in Tome v. United States, 513 U.S. 150, 115 S.Ct. 696, 130 L.Ed.2d 574 (1995), I would reconsider the underlying assumptions which created the template my brothers used to decide this case. See United States v. Suarez, 35 M.J. 374 (C.M.A.1992)
History teaches that the rules of evidence have served us well, while quasi-science on the other hand has not. See Tome, 513 U.S. at 165-67, 115 S.Ct. at 705. Our existing approach to child abuse eases does not recognize these simple truths. Presently, under our military law, a single “clinical social worker”, Record at 389, may treat the child, describe the child’s physical and emotional condition, give an expert opinion on the nature and cause of these conditions, and testify as to statements the child made during treatment. See generally United States v. Quigley, 35 M.J. 345 (C.M.A.1992), aff'd after reh’g, 40 M.J. 64 (1994); United States v. Siroky, 44 M.J. 394 (1996); United States v. *697Ureta, 44 M.J. 290 (1996). These hearsay statements may then be considered as substantive evidence of the events described. Quigley, 40 M.J. at 66. Only when the “clinical social worker” directly testifies to the veracity of the child’s complaint, and not even always then, do we consider this regimen fatally flawed. See United States v. Marne, 43 M.J. 35 (1995).
Of course, after extensive treatment for child abuse by a natural parent, the expert believes the child; otherwise, she is a quack. One-stop testimony of this type inevitably presumes, as fact, the nature of the child’s physical and physiological problems, the cause of the problems, and, often even, the criminal act by the accused, and then magnifies the error by permitting otherwise inadmissible substantive evidence to be considered. Such testimony does not “assist the trier of fact to understand the evidence or to determine a fact in issue;” it unlawfully relieves them of their burden. Mil. R. Evid. 702, Manual for Courts-Martial, United States (1995); see also United States v. Whitted, 11 F.3d 782 (8th Cir.1993).
Fundamentally, such testimony lacks the scientific detachment inherent in the purpose of its admissibility. Instead of detached professional application of scientific, technical or other specialized knowledge to the evidence, triers of fact may be presented with a surrogate witness, whose ability to objectively determine the facts in issue is less than their own. See generally Paul C. Giannelli & Edward J. Imwinkelried, Scientific Evidence § 9-5 (2d ed. 1993 & Supp.1995). Justice is not served when only the court member’s are authorized to conclude that the potentate’s robes are made from whole cloth.
On the other hand, the objective scientific explanations, envisioned by the rules of evidence, can be helpful to the trier of fact. United States v. Pagel, 45 M.J. 64 (1996)(ex-pert testimony that it is not necessary to believe the patient in order to render treatment for observable symptoms). Accordingly, I would hold that the testimony of the treating “clinical social worker” should be limited to the description and explanation of observable physiological and psychological conditions, and opinion as to whether this “evidence is consistent or inconsistent with the victim’s allegations of sexual abuse----” Whitted, 11 F.3d at 785; see also Pagel, 45 M. J. at 67.
APPENDIX
ASSIGNMENTS OF ERROR
I. THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL PREJUDICE OF APPELLANT WHEN HE REFUSED TO GRANT A MISTRIAL AFTER THE PROSECUTION’S EXPERT WITNESS TESTIFIED THAT THE CHILDREN WERE TRUTHFUL.
II. THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL PREJUDICE OF APPELLANT WHEN HE RULED THAT THE CHILDREN’S DRAWINGS WERE ADMISSIBLE UNDER THE MEDICAL TREATMENT EXCEPTION AND FURTHER ERRED BY RULING THAT THE DRAWINGS WERE ADMISSIBLE AS DEMONSTRATIVE EVIDENCE.
III. THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL PREJUDICE OF APPELLANT WHEN HE RULED THAT CHIQUITAS STATEMENTS TO HER MOTHER WERE ADMISSIBLE AS EXCITED UTTERANCES.
IV. THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL PREJUDICE OF APPELLANT WHEN HE RULED THAT THE STATEMENTS OF CHIQUITA AND TREMAINE TO MS. BETTY SKULSTAD WERE ADMISSIBLE UNDER THE MEDICAL TREATMENT EXCEPTION TO THE HEARSAY RULE.
V. THE MILITARY JUDGE ABANDONED HIS NEUTRAL ROLE AND IMPROPERLY BOLSTERED ANNIE KNOX’CS] CREDIBILITY TO THE SUBSTANTIAL PREJUDICE OF APPELLANT.
VI. THE EVIDENCE PRESENTED AT TRIAL WAS LEGALLY AND FACTUALLY INSUFFICIENT TO CONVICT APPELLANT OF THE CHARGED OFFENSES BEYOND A REASONABLE DOUBT.
*698VII. THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL PREJUDICE OF APPELLANT WHEN HE RULED THAT EVIDENCE OF THE UNCHARGED CRIME OF SODOMY WITH CHIQUITA KNOX WAS ADMISSIBLE AS EVIDENCE OF A COMMON PLAN OR SCHEME.
VIII. THE MILITARY JUDGE ERRED TO THE SUBSTANTIAL PREJUDICE OF APPELLANT WHEN HE RULED THAT THE DEFENSE PSYCHOLOGICAL EXPERT COULD NOT TESTIFY AS TO PRIOR INCONSISTENT STATEMENTS OF CHIQUITA KNOX WHICH FORMED, IN PART, THE BASIS OF HIS OPINION THAT THE PROCEDURES USED BY MS. ELIZABETH
SKULSTAD WERE FLAWED AND THEREFORE UNRELIABLE.
IX. THE COURT-MARTIAL PANEL WAS IMPROPERLY BIASED AGAINST APPELLANT THROUGH EXPOSURE, DURING VOIR DIRE, TO LTC MARTIN-SON’S REPEATED AND VEHEMENT ASSERTIONS THAT HE COULD NOT BE IMPARTIAL BECAUSE HE KNEW THAT APPELLANT WAS GUILTY.